Citation Nr: 1424009	
Decision Date: 05/28/14    Archive Date: 06/06/14	

DOCKET NO.  12-24 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013).

Finally, for reasons which will become apparent, this case is being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed ischemic heart disease.  In pertinent part, it is argued that the Veteran's current ischemic heart disease is the result of exposure to Agent Orange in the Republic of Vietnam.

More specifically, it is contended that, during the Veteran's period of service on board the USS Gridley, that vessel suffered the loss of a helicopter, necessitating the Veteran's trip to Da Nang, Vietnam, to procure another helicopter.  Reportedly, during this trip, the Veteran spent a number of hours "on the ground" in the Republic of Vietnam, thereby entitling him to a presumption of service connection for ischemic heart disease based on exposure to Agent Orange.

In that regard, a review of the record discloses that, while the Veteran does, in fact, suffer from ischemic heart disease.  Moreover, while there is evidence of record that the Veteran did serve on board the USS Gridley around or about the middle of 1967, it is unclear whether, during that time, the USS Gridley did, in fact, suffer the loss of a helicopter necessitating the Veteran's trip to Da Nang.

Finally, based on the evidence of record, it would appear that the Veteran has in the past and continues to collect Social Security disability benefits.  Where (as in this case), VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such evidence is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran, with a request that he specify, at least as to month and year, the date on which his ship, the USS Gridley, lost a helicopter, necessitating the Veteran's trip to Da Nang to procure a replacement helicopter.  Upon receipt of that information, the AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, as well as the U.S. Army and Joint Services Records Research Center (JSRRC) and National Archives and Records Administration (NARA) with a request that they verify the loss of a helicopter from the USS Gridley during that time period.  Should such information prove unavailable, the AOJ should specifically so state.  The claims folder should contain all documentation of the attempts made to verify this information.

2.  The AOJ should then contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  Any medical records utilized in the award of Social Security benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2010, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure such records should be documented in the claims file.  If the AOJ cannot obtain such records, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

4.  The AOJ should then review the aforementioned information to ensure that it is in complete compliance with the directives of this REMAND.  Should the information prove deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claim for service connection for ischemic heart disease (claimed as the residual of exposure to Agent Orange in the Republic of Vietnam).  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in August 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



